Reed, J.,
delivered the opinion of the court.
This is an action on a note. It originated in a justice of the peace court. It was begun by filing the note. There was no declaration nor plea. From a judgment by the justice of the peace in favor of the plaintiff, an appeal was taken to the circuit court. Upon the trial of the case in the circuit court the original note was introduced in evidence, whereupon defendant objected to its introduction because an alteration was shown on its face. The original note and a copy thereof were sent up with the record, and are now before us. The note is upon a printed, form. It is dated at Cedar Rapids, Iowa, March 1, 1910 and is a promise, for value re*839ceived to pay to the,. Barton-Parker ■ Manufacturing Company, or bearer, the sum of two hundred and forty dollars, at Cedar Bapids, in five installments. The, installments are each forty-eight dollars in amount, and the printed form shows them as payable in two, four, six, eight, and ten months after date. The alteration of the note was made by writing in indelible pencil the figures “4,” “6,” “8,” “10',” and “12” over the printed words “two,” “four,” “six,”.“eight,” and “ten,” respectively. The blanks left in the printed form to be filled were places for date, for post office address and for signature. These blanks were filled by writing in indelible pencil. So it appears from the face of the note that all writing thereon was made in indelible pencil. In the copy of the note all the words and figures are in ink. The note contains the following indorsement written on the back thereof: “Pay to the order of American • Trust & Sav. • Bank; Barton-Parker Mfg. Co.” — which was signed by the treasurer and general manager, and dated April 4, 1910: 'When objection was made to the introduction of the note because an alteration was shown on its face, the court reserved its ruling. Thereupon one of the attorneys for the plaintiff testified that he first demanded payment of the note from appellee by telephone conversation, and that ' appellee • did not refuse payment, but promised to confer with his business associate and then make reply. The attorney further testified that, he called in person upon appellee for the purpose of collecting the note. He presented a copy of it to, appellee, who raised.no objection to the amount or to the times of its payment, but only complained that the traveling salesman, who, sold him the goods for which the note , was given, promised not to sell the same kind of goods to any other person in Durant, where appellee was in business, and that the, salesman, in violation of this promise, sold to another party. Appellee then' *840admitted that he had accepted the goods, and said he realized that under the contract he was liable for them, but wished to be allowed to pay the amount in installments. The attorney then agreed with him that the settlement should be in installments of fifty dollars, payable every two months. Appellee after this made a payment of fifty dollars which was duly credited upon the note. In a letter written by the attorneys for appellant on January 23, 1911, to appellee, requesting payment of the note and stating that they were instructed to file suit unless they heard from him by return mail, the note was described, and the times for making the installment payments were given as they appeared in the nóte after the writing of the figures in indelible pencil over the printed words giving the number of the months. On the next day appellee wrote .to the attorneys, making the remittance of fifty dollars, reciting the agreement by the salesman not to sell to another party in the town, and stating that he was willing to settle without suit, and would make further payments of fifty dollars every thirty or sixty days. It is not shown that the alleged alterations, whereby the times of payment of the installments were delayed were in any manner harmful to appellee. At the conclusion of the testimony of the attorney for appellant, in which his correspondence with appellee was introduced, the court instructed the jury to find for the defendant.
Appellee contends that the action of the" court below in granting a peremptory instruction for appellee is .correct, because (1) “the note sued on showed a material alteration, apparent on its face, which was unexplained;” and (2) “the note is not shown to have been the property of the plaintiff.” The execution of the .note was not denied by appellee. He only claimed that .the note should not be admitted in evidence because .there were material alterations apparent on its face *841which had not been explained. It will be seen that the court did hot rule upon the objection when it was made. Thereupon appellant made an explanation of the apparent alterations by the testimony given by its attorney. The evidence shows that appellee was informed of the amount of. the note, and the dates when the installment payments were to be made. This information was given by appellant’s attorney when he personally presented to appellee a copy uf the note, and again when he wrote appellee, describing the note and stating fully that the installment payments were to be made at certain times, being the times shown on the note after the apparent alterations had been entered thereon. The court should have permitted the note, together with evidence regarding its alteration, to go to the jury so that, as judges of the facts, they could determine from the appearance of the instrument itself, considered with, and in the light of, the testimony, whether the alterations were such as to invalidate it. The court should have submitted to the jury the question whether appellant had assented to the alterations or ratified the changes made in the instrument.
We see no force in the contention of counsel that “the note is not shown to have been the property of plaintiff.” The note appears to have been regularly assigned by indorsement, and appellant appears to be the indorsee on the instrument. As such it could maintain such action thereon in its own name as could have been maintained by the original payee. The transfer by indorsement was in the usual and ordinary way. There is nothing to show .that appellant was not a bona fide holder for value. On the other hand, we find in the correspondence between appellant’s attorneys and appellee information given that appellee held the note. This is stated in three different letters. We quote from a letter written to appellee by appellant’s attorneys on March 27, 1911:
*842“In reference to the note given to Barton-Parker Mfg. Co., now held hy the American Trust & Savings Bank of Cedar Bapids, la., on which you have paid fifty dollars, total amount due two hundred and forty dollars, divided into five payments of forty eight dollars each, all of which are now due. . . . ”■
Appellee did not in any manner deny this claim, neither in answers -to the letters nor in any other way.
The trial court erred in granting the peremptory instruction in favor of the appellee, and the case is therefore reversed and remanded.

Reversed and remanded.

Smith, C. J., not having been present at the conference, expresses no opinion.